DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) are directed to a storage medium and do not exclude transitory signals as a storage medium. Transitory signals does/do not fall within at least one of the four categories of patent eligible subject matter because transitory signals are not a process, machine, manufacture or composition of matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. 2017/0092139 A1)(hereinafter Wang) in view of Reichenbach et al. (US Pub. 2020/0090208 A1)(hereinafter Reichenbach).
Regarding claim 1, Wang discloses a storage medium storing a data collecting program for making a process performed, (Wang, Fig. 1A and ¶0005; The Embodiments of the present invention provide methods and systems for collecting weather information for selected airspace regions ¶¶0017-0018; As illustrated in FIG. 1A, in one embodiment, weather information ground station 110 comprises at least one transceiver 12 coupled to a weather data processing system 20… Weather data processing system 20 comprises at least one processor 22 coupled to a memory 24 which may be used for storing weather information 26 collected from, and shared with, aircraft 120…weather data processing system 20 further comprises a weather area-of-interest identification function 30, an aircraft weather group selection function 32, and a representative aircraft nomination function 34. Each of these )
the process comprising: identifying a data obtainment target period and a plurality of areas; (Wang, Fig. 1 and ¶0015; Weather information ground station 110 may identify one or more specific weather areas of interest (i.e., some specifically bound sub-space or portion of the airspace around the ground station) for which it desires to obtain weather data generated by on-board weather sensors. These are depicted in FIG. 1 as weather areas 130)
 based on a request from a user (Wang, ¶0019; the weather area-of-interest identification function 30 can define a weather area 130 about that region to obtain more detailed information from an airborne aircraft… an incoming request for airborne weather information may be received for a certain region… the weather area 130 may instead be specified by the incoming request itself from the weather data network 40)
While Wang discloses identifying a plurality of areas based on a request, Wang does not discloses identifying a data obtainment target period based on a request. Reichenbach, in the same field of endeavor as Wang, however discloses a data obtainment target period based on a request. (Reichenbach, Fig. 1 and ¶0014; the particular data set may include a request for data about an amount of rain falling on a vehicle, at a particular geographical location, at a particular time; ¶0035; the conditional )  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique of the request providing a data obtainment target period, as taught by Reichenbach in order to allow an entity to acquire a particular data set from a device. (Reichenbach, ¶0009)
extracting a plurality of apparatuses present in each area in each time frame as a data obtainment unit of the period; (Wang, Fig. 1 and 0016; weather information ground station 110 defines aircraft weather groups 135 which are a sub-set of the plurality of aircraft 120. The aircraft 120 making up each aircraft weather group 135 are similarly situated such that their on-board weather sensors should be observing and/or experiencing similar weather conditions associated with their weather area 130; ¶0020; Once a weather area 130 is defined, weather information ground station 110 determines which aircraft 120 are used to comprise aircraft weather group 135 to monitor that area.)
assigning, for each set of the time frame and the area, an apparatus as a collection source of a data block corresponding to the set of the time frame and the area (Wang, Figs. 1 and 1B and ¶0014; it would be unnecessary for every member aircraft of the aircraft weather group to transmit its ; ¶0021; at least one of the member aircraft 120 is nominated as a representative aircraft to transmit weather data 142 to the weather data processing system 20 at weather information ground station 110. In FIG. 1B, the aircraft shown at 140 is the representative aircraft for that aircraft weather group 135.)
based on a given condition from among the extracted plurality of apparatuses; (Wang, ¶0023; the representative aircraft nomination function 34 may calculate a geometric center point of the weather group from the known position of each aircraft and estimate which aircraft of the weather group is closest to that geometric center point. The aircraft of the weather group closes to the geometric center point would be selected as a representative aircraft 140 (for example, representative aircraft 140-1 shown in FIG. 1). Alternatively, the representative aircraft nomination function 34 may calculate which aircraft of the weather group is closest to the weather information ground station 110 and that closest aircraft is the representative aircraft 140.)
Wang, Figs 3-4 and ¶0026; the method proceeds to 340 with receiving at the weather information ground station, weather data from a representative aircraft of the aircraft weather group; ¶0027; The method 400 then proceeds to 440 with receiving at a weather information ground station, weather data from one or more representative aircraft of the aircraft weather group, wherein only the one or more representative aircraft transmit weather information to the weather information ground station from the aircraft weather group.)
Regarding claim 8, Wang discloses a data collecting device (Wang, Fig. 1A and ¶0005; The Embodiments of the present invention provide methods and systems for collecting weather information for selected airspace regions ¶¶0017; As illustrated in FIG. 1A, in one embodiment, weather information ground station 110) 
comprising: a memory; (Wang, Fig. 1A and ¶0018; Weather data processing system 20 comprises at least one processor 22 coupled to a memory 24) 
and circuitry coupled to the memory and configured to identify a data obtainment target period and a plurality of areas (Wang, Fig. 1A and ¶0018;…weather data processing system 20 further comprises a weather area-of-interest identification function 30,)
Wang, ¶0019; the weather area-of-interest identification function 30 can define a weather area 130 about that region to obtain more detailed information from an airborne aircraft… an incoming request for airborne weather information may be received for a certain region… the weather area 130 may instead be specified by the incoming request itself from the weather data network 40)
While Wang discloses identifying a plurality of areas based on a request, Wang does not discloses identifying a data obtainment target period based on a request. Reichenbach, in the same field of endeavor as Wang, however discloses identifying a data obtainment target period based on a request. (Reichenbach, Fig. 1 and ¶0014; the particular data set may include a request for data about an amount of rain falling on a vehicle, at a particular geographical location, at a particular time; ¶0035; the conditional request 114 for the particular data set 116 may include conditions related to a geographical location (and/or a time period) and the particular data set 116 requested may include data related to environmental conditions.)  Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique of the request providing a data obtainment target period, as taught by Reichenbach in order to allow an entity to acquire a particular data set from a device. (Reichenbach, ¶0009)
Wang, Fig. 1A and ¶0018;  an aircraft weather group selection function 32)
assign, for each set of the time frame and the area, an apparatus as a collection source of a data block corresponding to the set of the time frame and the area  (Wang, Fig. 1A and ¶0018;  and a representative aircraft nomination function 34. Each of these functions may be implemented as a computer executable function or module executed by processor 22.)
based on a given condition from among the extracted plurality of apparatuses, (Wang, ¶0023; the representative aircraft nomination function 34 may calculate a geometric center point of the weather group from the known position of each aircraft and estimate which aircraft of the weather group is closest to that geometric center point. The aircraft of the weather group closes to the geometric center point would be selected as a representative aircraft 140 (for example, representative aircraft 140-1 shown in FIG. 1). Alternatively, the representative aircraft nomination function 34 may calculate which aircraft of the weather group is closest to the weather information ground station 110 and that closest aircraft is the representative aircraft 140.)
 and collect the data block from the apparatus assigned as the collection source for each set of the time frame and the area. (Wang, Figs 3-4 and ¶0026; the method proceeds to 340 with receiving at the weather information ground ; ¶0027; The method 400 then proceeds to 440 with receiving at a weather information ground station, weather data from one or more representative aircraft of the aircraft weather group, wherein only the one or more representative aircraft transmit weather information to the weather information ground station from the aircraft weather group.)
Regarding claim 15, Wang discloses a data collecting method performed by a computer, (Wang, Fig. 1A and ¶0005; The Embodiments of the present invention provide methods and systems for collecting weather information for selected airspace regions ¶¶0017-0018; As illustrated in FIG. 1A, in one embodiment, weather information ground station 110 comprises at least one transceiver 12 coupled to a weather data processing system 20… Weather data processing system 20 comprises at least one processor 22 coupled to a memory 24 which may be used for storing weather information 26 collected from, and shared with, aircraft 120…weather data processing system 20 further comprises a weather area-of-interest identification function 30, an aircraft weather group selection function 32, and a representative aircraft nomination function 34. Each of these functions may be implemented as a computer executable function or module executed by processor 22.)
the data collecting method comprising: identifying a data obtainment target period and a plurality of areas (Wang, Fig. 1 and ¶0015; Weather information )
based on a request from a user; (Wang, ¶0019; the weather area-of-interest identification function 30 can define a weather area 130 about that region to obtain more detailed information from an airborne aircraft… an incoming request for airborne weather information may be received for a certain region… the weather area 130 may instead be specified by the incoming request itself from the weather data network 40)
While Wang discloses identifying a plurality of areas based on a request, Wang does not discloses identifying a data obtainment target period based on a request. Reichenbach, in the same field of endeavor as Wang, however discloses a data obtainment target period based on a request. (Reichenbach, Fig. 1 and ¶0014; the particular data set may include a request for data about an amount of rain falling on a vehicle, at a particular geographical location, at a particular time; ¶0035; the conditional request 114 for the particular data set 116 may include conditions related to a geographical location (and/or a time period) and the particular data set 116 requested may include data related to environmental conditions.)  Consequently, it would have Reichenbach, ¶0009)
 extracting a plurality of apparatuses present in each area in each time frame as a data obtainment unit of the period; (Wang, Fig. 1 and ¶0016; weather information ground station 110 defines aircraft weather groups 135 which are a sub-set of the plurality of aircraft 120. The aircraft 120 making up each aircraft weather group 135 are similarly situated such that their on-board weather sensors should be observing and/or experiencing similar weather conditions associated with their weather area 130; ¶0020; Once a weather area 130 is defined, weather information ground station 110 determines which aircraft 120 are used to comprise aircraft weather group 135 to monitor that area.)
assigning, for each set of the time frame and the area, an apparatus as a collection source of a data block corresponding to the set of the time frame and the area (Wang, Figs. 1 and 1B and ¶0014; it would be unnecessary for every member aircraft of the aircraft weather group to transmit its set of on-board generated weather data to the ground station. Therefore, with embodiments of the present disclosure, one or more representative aircraft may be selected from the aircraft weather group to send on-board generated weather data to the ; ¶0021; at least one of the member aircraft 120 is nominated as a representative aircraft to transmit weather data 142 to the weather data processing system 20 at weather information ground station 110. In FIG. 1B, the aircraft shown at 140 is the representative aircraft for that aircraft weather group 135.)
 based on a given condition from among the extracted plurality of apparatuses; (Wang, ¶0023; the representative aircraft nomination function 34 may calculate a geometric center point of the weather group from the known position of each aircraft and estimate which aircraft of the weather group is closest to that geometric center point. The aircraft of the weather group closes to the geometric center point would be selected as a representative aircraft 140 (for example, representative aircraft 140-1 shown in FIG. 1). Alternatively, the representative aircraft nomination function 34 may calculate which aircraft of the weather group is closest to the weather information ground station 110 and that closest aircraft is the representative aircraft 140.)
and collecting the data block from the apparatus assigned as the collection source for each set of the time frame and the area. (Wang, Figs 3-4 and ¶0026; the method proceeds to 340 with receiving at the weather information ground station, weather data from a representative aircraft of the aircraft weather group; ¶0027; The method 400 then proceeds to 
Regarding claim 2, Wang discloses wherein assigning the apparatus assigns one of two or more apparatuses present in the area (Wang, ¶0021; at least one of the member aircraft 120 is nominated as a representative aircraft to transmit weather data 142 to the weather data processing system 20 at weather information ground station 110. In FIG. 1B, the aircraft shown at 140 is the representative aircraft for that aircraft weather group 135.)
in the time frame as the collection source of the data block in the area in the time frame. (Reichenbach, ¶0036; the conditional request 114 for the particular data set 116 may include conditions related to a geographical location, and/or a particular period of time … while the vehicle 102 is within the geographical location.)
Regarding claim 7, Wang discloses wherein the plurality of apparatuses are movable. (Wang, Fig. 1 and ¶0016; weather information ground station 110 defines aircraft weather groups 135 which are a sub-set of the plurality of aircraft 120.
Regarding claim 9, Wang wherein the circuitry assigns one of two or more apparatuses present in the area (Wang, ¶0021; at least one of the member aircraft 120 is nominated as a representative aircraft to transmit weather data 142 to the weather data processing system 20 at weather information ground station 110. In FIG. 1B, the aircraft shown at 140 is the representative aircraft for that aircraft weather group 135.)
in the time frame as the collection source of the data block in the area in the time frame. (Reichenbach, ¶0036; the conditional request 114 for the particular data set 116 may include conditions related to a geographical location, and/or a particular period of time … while the vehicle 102 is within the geographical location.)
Regarding claim 14, Wang discloses wherein the plurality of apparatuses are movable. (Wang, Fig. 1 and ¶0016; weather information ground station 110 defines aircraft weather groups 135 which are a sub-set of the plurality of aircraft 120.)

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Reichenbach in view of Chun et al. (US Pub. 2016/0197999 A1)(hereinafter Chun)
Regarding claim 3, neither Wang nor Reichenbach disclose, wherein the given condition is leveling of transmission cost of all of data blocks for which the plurality of 
Chun disclose wherein the given condition is leveling of transmission cost of all of data blocks for which the plurality of apparatuses are respectively assigned as a collection source and assigning the apparatus calculates the transmission cost of transmission by each of two or more apparatuses retaining the data block in the set of the time frame and the area in a case where the apparatus is set as the collection source of the data block, and assigns an apparatus corresponding to a minimum calculated transmission cost as the collection source. (Chun, ¶0061; the sensor information processing device may determine a representative sensor based on a list of sensor information transmission requests received by the electronic device from the sensor information processing device in FIG. 3. Since an electronic device having many sensor information transmission requests creates more communication traffic, in terms of efficiency of communication resources, a large communication load concentrated on one electronic device may occur. Therefore, an electronic device having a small list of sensor information transmission requests, the sensor having a smaller number of sensor information transmission requests is selected as a representative sensor to achieve efficient operation of the overall communication resources.)Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique of wherein the given Chun, ¶0061)
Regarding claim 10,  neither Wang nor Reichenbach disclose, wherein the given condition is leveling of transmission cost of all of data blocks for which the plurality of apparatuses are respectively assigned as a collection source, and the circuitry calculates the transmission cost of transmission by each of two or more apparatuses retaining the data block in the set of the time frame and the area in a case where the apparatus is set as the collection source of the data block, and assigns an apparatus corresponding to a minimum calculated transmission cost as the collection source. Chun, in the same field of endeavor as Wang, however discloses the limitation.  
Chun disclose wherein the given condition is leveling of transmission cost of all of data blocks for which the plurality of apparatuses are respectively assigned as a collection source and assigning the apparatus calculates the transmission cost of transmission by each of two or more apparatuses retaining the data block in the set of the time frame and the area in a case where the apparatus is set as the collection source of the data block, and assigns an apparatus corresponding to a minimum calculated transmission cost as the collection source. (Chun, ¶0061; the sensor information processing device may determine a representative sensor based on a list of sensor information transmission requests received by the electronic device from the sensor information processing device in FIG. 3. Since an electronic device having many sensor information transmission requests creates more communication traffic, in terms of efficiency of Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique of wherein the given condition is leveling of transmission cost of all of data blocks for which the plurality of apparatuses are respectively assigned as a collection source, as taught by Chun in order to achieve efficient operation of overall communication resources. (Chun, ¶0061)

Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Reichenbach in view of Smith et al. (US Pub. 2019/0349433 A1)(hereinafter Smith)
Regarding claim 5, while Reichenbach disclose comparing hash values, Reichenbach does not disclose determining a set of apparatuses based on the comparison and therefore does not disclose wherein assigning the apparatus calculates a hash value corresponding to the set of the time frame and the area based on history information regarding presence positions of the plurality of apparatuses, and determines that a set of apparatuses to which the hash value is common is a set of apparatuses commonly retaining the data block corresponding to the set of the time frame and the area. Smith in the same field of endeavor as Wang and Reichenbach, however Smith, ¶¶0237-0238; when executed, direct one or more processors to segment data into fragments, compute a hash code for each fragment, identify a target node for a fragment, … the non-transitory, machine readable medium includes instructions that, when executed, direct the one or more processors to compare the hash code to a node ID for a plurality of nodes to identify the target node.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique determining a set of apparatuses to which the hash value is common is a set of apparatuses commonly retaining the data block corresponding to the set of the time frame and the area, as taught by Smith, in order to implement a computer processor means for identifying target nodes. (Smith, ¶0238)
Regarding claim 6, Smith discloses wherein when two or more apparatuses are not present for any set of a time frame and an area, hash values corresponding to data blocks retained by the plurality of apparatuses and times corresponding to the data blocks are collected from the plurality of apparatuses, (Smith, ¶¶0237-0238; when executed, direct one or more processors to segment data into fragments, compute a hash code for each fragment, identify a target node for a fragment, … the non-transitory, machine readable medium includes instructions that, when executed, direct the one or more processors to compare the hash code to a node ID for a plurality of nodes to identify the target node.)
Reichenbach, ¶0082; The data buyer may execute a new hash function and compare the new hash function to the hash function applied by the computing device.)
 and the data blocks are collected from apparatuses assigned as a collection source for each of the times. (Wang, Figs 3-4 and ¶0026; the method proceeds to 340 with receiving at the weather information ground station, weather data from a representative aircraft of the aircraft weather group; ¶0027; The method 400 then proceeds to 440 with receiving at a weather information ground station, weather data from one or more representative aircraft of the aircraft weather group, wherein only the one or more representative aircraft transmit weather information to the weather information ground station from the aircraft weather group.)
Regarding claim 12, wherein the circuitry calculates a hash value corresponding to the set of the time frame and the area based on history information regarding presence positions of the plurality of apparatuses, and determines that a set of apparatuses to which the hash value is common is a set of apparatuses commonly retaining the data block corresponding to the set of the time frame and the area. While Reichenbach disclose comparing hash values, Reichenbach does not disclose determining a set of apparatuses based on the comparison. Smith in the same field of endeavor as Wang and Reichenbach, however discloses the limitation. (Smith, ¶¶0237-when executed, direct one or more processors to segment data into fragments, compute a hash code for each fragment, identify a target node for a fragment, … the non-transitory, machine readable medium includes instructions that, when executed, direct the one or more processors to compare the hash code to a node ID for a plurality of nodes to identify the target node.) Consequently, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed subject matter to implement Wang with the known technique determining a set of apparatuses to which the hash value is common is a set of apparatuses commonly retaining the data block corresponding to the set of the time frame and the area, as taught by Smith, in order to implement a computer processor means for identifying target nodes. (Smith, ¶0238)
Regarding claim 13, Smith discloses wherein when two or more apparatuses are not present for any set of a time frame and an area, the circuitry collects hash values corresponding to data blocks retained by the plurality of apparatuses and times corresponding to the data blocks from the plurality of apparatuses, (Smith, ¶¶0237-0238; when executed, direct one or more processors to segment data into fragments, compute a hash code for each fragment, identify a target node for a fragment, … the non-transitory, machine readable medium includes instructions that, when executed, direct the one or more processors to compare the hash code to a node ID for a plurality of nodes to identify the target node.)
 respectively, from a set of apparatuses that transmits a common hash value, the circuitry assigns an apparatus as the collection source of the data block corresponding Reichenbach, ¶0082; The data buyer may execute a new hash function and compare the new hash function to the hash function applied by the computing device.)
and the circuitry collects the data blocks from apparatuses assigned as a collection source for each of the times. (Wang, Figs 3-4 and ¶0026; the method proceeds to 340 with receiving at the weather information ground station, weather data from a representative aircraft of the aircraft weather group; ¶0027; The method 400 then proceeds to 440 with receiving at a weather information ground station, weather data from one or more representative aircraft of the aircraft weather group, wherein only the one or more representative aircraft transmit weather information to the weather information ground station from the aircraft weather group.)

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687